UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


UNITED STATES ex rei. JOHN DOE,                        )
                                                       )
             Plaintiff, Relator,                       )
                                                       )
                v.                                     )   Civil Case No. 08-846 (RJL)
                                                       )
STAPLES, INC.                                          )
                                                       )
OFFICEMAX, INC.                                        )
                                                       )
TARGET CORP.                                           )
                                                       )
INDUSTRIES FOR THE BLIND, INC.                         )
                                                       )
             Defendants.                               )

                                        b;J   ORDER
                           (March   24 2013, Dkts. ##39, 52, 54, 56)
                                    -                                         ~
      For the reasons set forth in the Memorandum Opinion entered this-z:z._, day of

March 2013, it is hereby

      ORDERED that OfficeMax, Inc.'s Motion for Summary Judgment [Dkt. #39] is

GRANTED; and it is further

      ORDERED that Industries for the Blind, Inc.'s Motion for Summary Judgment

[Dkt. #52] is GRANTED; and it is further

      ORDERED that Target Corp.'s Motion for Summary Judgment [Dkt. #54] is

GRANTED; and it is further

      ORDERED that Staples, Inc.'s Motion for Summary Judgment [Dkt. #56] is
GRANTED; and it is further

      ORDERED that the above-captioned case is DISMISSED with prejudice.


      SO ORDERED.

                                                    t
                                           ~~
                                            RICH~
                                            United States District Judge